Citation Nr: 1536119	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel







INTRODUCTION

The Veteran served on active duty from October 1974 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the VA RO.

This matter was previously before the Board in December 2014, when it remanded the Veteran's claim in order to further develop the medical evidence of record.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In December 2014, the Board also remanded the issue of service connection for a back disability.  An April 2015 rating decision granted service connection for a back disability.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for a back disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a left knee disability began during the Veteran's military service, was caused by his service, onset within a year of his service, or has been continuous since service.

2.  The Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or aggravated by the Veteran's military service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  

The Veteran received an examination addressing his left knee disability in February 2015.  With respect to the Veteran's claim of entitlement to a TDIU, the Veteran received examinations in March 2011 and February 2015 addressing the nature and severity of his back disability, which is his only service-connected disability.  The examination reports indicate that the examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In summary, the Board finds cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).  

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

With regard to the presence of a current disability, the Veteran has been diagnosed with left knee osteoarthritis.  With regard to an in-service event or injury, in November 1975, the Veteran complained of left knee pain after a fall.  The Veteran had tenderness of the left knee and was placed on light duty for five days as a result.  

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current left knee disability.  

Turning to a review of the evidence of record, in September 1974 and November 1975 Reports of Medical History, the Veteran specifically denied experiencing symptoms such as swollen or painful joints, bone, joint, or other deformity, arthritis, or trick or locked knee.  In September 1974 and April 1982 Reports of Medical Examination, the Veteran's lower extremities were found to be normal, except for a probable torn meniscus of the right knee.  It is also noted that following the left knee injury in 1975 the Veteran served a number of years (until 1982) without further left knee complaints.

The Veteran filed his current claim for benefits in January 2010, approximately 28 years after separating from service.  In June 2010, September 2010, December 2010, and July 2011, the Veteran complained to a VA clinician of pain in both knees.  

Given the lone complaint of a left knee problem in service, and the presence of a current left knee disability, the Board remanded the Veteran's claim to obtain a medical opinion as to the etiology of his left knee disability.

In February 2015, a VA examiner opined that it was less likely than not that the Veteran's left knee disability was incurred in or caused by the Veteran's active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's current left knee impairment, degenerative changes, was also present in the right knee.  These changes, the examiner opined, were changes that related to the aging process, as imaging studies of the Veteran's knees were compatible with the classic non-traumatic degenerative arthritis seen during the aging process.  

The Board acknowledges the Veteran's belief that his left knee disability is related to his time in service, and the Veteran is considered to be competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is, he would be competent to report experiencing knee pain or to observe a visible symptoms such as swelling.  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a left knee disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, it is a complex medical question.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's left knee disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his left knee disability, and it finds that he has not done so.  The record contains no post-service evidence of complaints of left knee pain until 2010, approximately 28 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Additionally, while the Veteran did not complain to clinicians of pain or other symptoms in his left knee during the 28-year period between his separation from service and his first treatment for a left knee disability, the record does show that he sought orthopedic treatment for other joint pain, suggesting that he was willing to seek orthopedic treatment.  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that arthritis of the left knee was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against service connection for a left knee disability and it is therefore denied.



TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, it must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).

When these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the Veteran is service-connected for a single disability-lumbar myositis-which is rated 10 percent disabling from January 2010 and 20 percent disabling from February 2015.  The Veteran's service-connected disability does not meet the percentage rating standards for consideration of the award of a schedular TDIU.  38 C.F.R. § 4.16(a) (2015).  Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds that the weight of the evidence does not suggest that the Veteran's case is outside the norm.  In a January 2011 application for SSA benefits, the Veteran reported that he last worked in August 2009.  The Veteran reported that he had worked in supervisory or managerial positions in the 12 years before he stopped working.  The Veteran reported that he wrote, prepared reports, and did other similar tasks in these positions.  The Veteran indicated that he was unable to work as the result of not only "cervical and dorsal pain," but also the non-service-connected disabilities of a right knee injury, poor circulation, arthritis, and hypertension.  The Veteran reported that he had completed a GED in 1980.  

In a March 2011 VA examination, the Veteran reported that his employment ended in 2009 after he was "fired due to personal reasons".  The examiner noted that the Veteran's back disability would result in decreased mobility, problems with lifting and carrying, and pain.  In February 2015, an examiner noted that the Veteran's back disability had an impact on his ability to work.  The Veteran was limited to a sedentary-type job that involved no back twisting, extreme bending movements, heavy lifting, carrying, pushing, pulling, prolonged standing, or prolonged ambulation.  

The Board finds that the weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected back disability.  In making this decision, the Board must note that there are no opinions of record indicating that the Veteran is unemployable.  Instead, the opinions of record indicate that the Veteran is only restricted from employment that involves such activities as lifting and carrying, bending, and the like.  

The Board acknowledges the contentions of the Veteran that he is unable to work due to service-connected disability.  Laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as pain, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's descriptions of the physical difficulties caused by his service-connected disability are competent and have some probative value.

However, even if the Board were to accept the Veteran's contention that his service-connected back disability precludes him entirely from engaging in physical labor, the evidence of record weighs against a finding that the Veteran is precluded from procuring or maintaining a substantially gainful occupation that is predominantly sedentary in nature.  Furthermore, the Veteran's work history indicates that he has experience working in sedentary fields, such as working as a manager or supervisor.  While the Board does not doubt that the Veteran's service-connected disability has some effect on his employability, as evidenced by his 20 percent disability rating, the weight of the evidence does not support his contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment.  

Instead, the Board finds that the symptomatology associated with the Veteran's service-connected disabilities is appropriately compensated by the currently-assigned 10 percent and 20 percent disability ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015); Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

The Board finds that the RO's declining to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct because the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  Therefore, the claim for TDIU is denied.  


ORDER

Service connection for a left knee disability is denied.

A TDIU is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


